 

Exhibit 10.5

 

BR BERRY HILL MANAGING MEMBER, LLC

ASSIGNMENT OF

MEMBERSHIP INTEREST

 

Effective as of the 9th day of August, 2013, for value received, BEMT BERRY
HILL, LLC, a Delaware limited liability company (“REIT”), a member of BR BERRY
HILL MANAGING MEMBER, LLC, a Delaware limited liability company (the “Company”),
hereby sells, assigns and transfers unto BLUEROCK GROWTH FUND, LLC, a Delaware
limited liability company, all of the REIT’s right, title, and interest in and
to a 12.447% limited liability company interest in the Company, together with
any and all claims, title, interests, entitlements, capital account balances,
distributions, and other rights related to such membership interest.

 

IN WITNESS WHEREOF, the REIT has duly authorized and executed this assignment
effective as of the date first written above.

 

[Signature Page Follows]

 

 

 

 

Exhibit 10.5

 

  ASSIGNOR:           BEMT BERRY HILL, LLC,     a Delaware limited liability
company  

 

  By: Bluerock Enhanced Multifamily Holdings, LP,       a Delaware limited
partnership,       its Manager  

 

    By: Bluerock Multifamily Growth REIT, Inc.,       a Maryland corporation,  
    its general partner

 

    By: /s/ Jordan Ruddy       Jordan Ruddy       Authorized Signatory

 

[Signature Page to BR Berry Hill Managing Member, LLC Assignment of Membership
Interest]

 



 

 

